UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file 001-33691 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 33-0974674 (I.R.S. Employer Identification No.) 100C Cooper Court Los Gatos, California (Address of principal executive offices) 95032 (Zip Code) Registrant’s telephone number, including area code: (408) 354-7200 Securities registered pursuant to Section 12(b) of the Act Title of Each Class Name of Each Exchange on Which Registered Common Stock par value $0.001 per share NYSE AlternextU.S. Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ The aggregate market value of the voting stock held by non-affiliates of the registrant based upon the closing price of the common stock reported on the NYSE Alternext U.S.on June 30, 2008 was approximately $102,351,992.* The number of shares of common stock outstanding as of February 27, 2009 was * Excludes 1,810,595 shares of common stock held by directors, officers and stockholders or stockholder groups whose beneficial ownership exceeds 5% of the registrant’s common stock outstanding. The number of shares owned by stockholders whose beneficial ownership exceeds 5% was determined based upon information supplied by such persons and upon Schedules 13D and 13G, if any, filed with the Securities and Exchange Commission. Exclusion of shares held by any person should not be construed to indicate that such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant, that such person is controlled by or under common control with the registrant, or that such persons are affiliates for any other purpose. DOCUMENTS INCORPORATED BY REFERENCE None. 2 PROCERA NETWORKS, INC. FISCAL YEAR 2008 Form 10-K ANNUAL REPORT TABLE OF CONTENTS PART I 5 Item 1. Business 5 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Item 3. Legal Proceedings 27 Item 4. Submission of Matters to a Vote of Security Holders 27 PART II 27 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 42 Item 8. Financial Statements and Supplementary Data 43 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure F-35 Item 9A. Controls and Procedures F-35 Item 9B. Other Information F-37 PART III 44 Item 10. Directors, Executive Officers and Corporate Governance 44 Item 11. Executive Compensation 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 60 Item 13. Certain Relationships and Related Transactions, and Director Independence 63 Item 14. Principal Accounting Fees and Services 65 PART IV 66 Item 15. Exhibits and Financial Statement Schedules 66 SIGNATURES 69 EXHIBIT INDEX 71 Exhibit 23.1 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 3 Table of Contents PART I In addition to historical information, this Annual Report on Form 10-K contains forward-looking statements regarding our strategy, financial performance and revenue sources that involve a number of risks and uncertainties, including those discussed under the title “RISK FACTORS” in Item 1A.Forward-looking statements in this report include, but are not limited to, those relating to our potential for future revenues, revenue growth and profitability; markets for our products; our ability to continue to innovate and obtain patent protection; operating expense targets; liquidity; new product development; the possibility of acquiring (and our ability to consummate any acquisition of) complementary businesses, products, services and technologies; the geographical dispersion of our sales; expected tax rates; our international expansion plans; and our development of relationships with providers of leading Internet technologies While these forward-looking statements represent our current judgment on the future direction of our business, such statements are subject to many risks and uncertainties which could cause actual results to differ materially from any future performance suggested in this Annual Report due to a number of factors, including, without limitation, our ability to produce and commercialize new product introductions, particularly our acceleration related technologies; our ability to successfully compete in an increasingly competitive market; the perceived need for our products; our ability to convince potential customers of the value of our products; the costs of competitive solutions; our reliance on third party contract manufacturers; continued capital spending by prospective customers and macro economic conditions.Readers are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this Annual Report.We undertake no obligation to publicly release any revisions to forward-looking statements to reflect events or circumstances arising after the date of this document, except as required by law.See “RISK FACTORS” appearing in Item 1A.Investors may access our filings with the Securities and Exchange Commission, including our annual reports on Form 10-K, our quarterly reports on Form 10-Q, our current reports on Form 8-K and amendments to such reports on our website, free of charge, at www.proceranetworks.com, but the information on our website does not constitute part of this Annual Report. Throughout this Annual Report on Form 10-K, we refer to Procera Networks, Inc., a Nevada corporation, as “Procera” or the “Company” and, together with its consolidated subsidiaries, as “we,” “our” and “us,” unless otherwise indicated.Any reference to “Netintact” refers to our wholly owned subsidiary, Netintact, AB, a Swedish corporation and Netintact, PTY, an Australian corporation. Item 1.Business Overview We provide evolved traffic awareness, control and protection products and solutions for a range of broadband service providers worldwide. Our products offer network administrators the following advantages: ● Intelligent network traffic identification, control and service management; ● High degree of accuracy in identifying applications running on their networks; and ● The ability to optimize the subscriber experience based on management of the identified traffic. We currently have more than 600 customers who have collectively installed over 1,300 of our systems. Our customers include: ● Internet service providers; ● Wireless service providers; ● Cable multi-service operators; ● Telecommunications companies; ● Large businesses operating their own internal networks; and ● Education and government institutions. 4 Table of Contents Our products are marketed under the name of PacketLogic. We recently introduced our next generation PL10000 product line, with which we expect to target Tier1 service providers. We consider a Tier1 service provider to be a very large provider of broadband communications services, such as AT&T, Verizon, British Telecom, or NTTDoCoMo. We use a combination of direct sales and channel partners to sell our products and services. We also engage a worldwide network of value added resellers to penetrate particular geographic regions and market segments. The direct and indirect sales mix varies by geography and target industry. We were incorporated in 2002, and in October 2003, we merged with Zowcom, Inc., a publicly-traded Nevada corporation.On August18, 2006, we acquired the stock of Netintact AB, a Swedish corporation. On September29, 2006, we acquired the effective ownership of the stock of Netintact PTY, an Australian company. During the three months ended October1, 2006, we emerged from the development stage. As a result of the Netintact AB and Netintact PTY transactions, our core products and business changed dramatically. PacketLogic, the flagship product and technology of Netintact, now forms the core of our product offering. We sell our products through our direct sales force, resellers, distributors, and systems integrators in the Americas, Asia Pacific, and Europe. Our PacketLogic and DPI Technology The rapid growth of and reliance on the Internet by commercial and consumer users, together with the uptake of new applications and equipment that facilitate the Internet, have created a need for advanced network awareness, control and protection tools. Generic deep packet inspection, or DPI, technology is intended to provide the network intelligence required for effective business decisions by examining and identifying packets of data as they pass an inspection point in the network. This "intelligence" can be used for analysis of user behavior, for optimum utilization of network investments, to protect the network from malicious traffic, and to monetize the network by offering advanced differentiated services. We believe our PacketLogic family of products offers the following improvements over existing DPI solutions: ● Accuracy, control and protection.Our proprietary Datastream Recognition Definition Language, or DRDL, processing engine allows us to provide our customers with a high degree of application identification accuracy; ● Scalability.Our family of products is scalable from a few hundred megabits to 80gigabits of traffic per second, up to 5million subscribers and up to 48million simultaneous data flows; and ● Flexibility.Our products are deployable anywhere in a network and leverage off-the-shelf hardware. PacketLogic's modular, traffic and service management software is comprised of five individual modules: ● Traffic identification and classification; ● Traffic shaping; ● Traffic filtering; ● Flow statistics; and ● Web-based statistics. 5 Table of Contents PacketLogic gives broadband service providers the potential for new revenue opportunities by enabling them to offer differentiated, premium broadband services that command higher prices on an application and/or user-specific basis. Moreover, we believe that the high degree of accuracy and control offered by PacketLogic delivers unmatched protection and service levels throughout the network. Industry Background The Evolution of IP Networks.In early stage Internet Protocol, or IP, networks, hubs and switches provided basic hardware connectivity and messages were sent using IP. Early stage network advances were focused on improving the raw throughput performance of the networks. The early advances did not provide network administrators with information about the applications running on their networks and how they affected the Internet experience of typical users. There was no need for this, as the network had significantly more capacity than users and applications required. Network Problems.Broadband service providers are increasingly facing the following problems: ● Unprecedented traffic growth.The proliferation of video-intensive content, such as IP television, gaming, and peer-to-peer downloads, is taxing the ability of networks to meet demand. ● Limited service differentiation.Broadband service providers have been limited in their ability to view and identify network traffic, which therefore limits their ability to bill for, and differentiate themselves by offering advanced services. ● Increased customer churn.With limits on their ability to differentiate themselves with advanced services, broadband service providers have battled the problem of high churn as customers seek low-cost providers of similar services. ● Poor network performance.Increased demand on the network from high bandwidth traffic has put strains on the capabilities of the networks, resulting in a degradation of performance on applications that are critical for running a business and demand high quality of service, such as voice-over IP, or VoIP. ● Network vulnerability.As increased numbers of users access the network, there has been a greatly increased likelihood of network attacks. Early Responses to Network Problems.First-generation DPI solutions were introduced to allow network administrators to start to identify applications and to begin to prioritize network traffic. These DPI solutions from vendors including Cisco, Sandvine, Allot and Packeteer provided some information on the applications running on the network and their influence on traffic flow. We refer to networks with this capability as first-generation "Smart" networks. Deficiencies of Early DPI Solutions.However, first-generation DPI products have deficiencies, perhaps the greatest of which is their limited ability to accurately identify traffic types and applications. Because the first-generation DPI products provide only limited visibility into the flows, they provide only a limited ability to manage network traffic. First-generation DPI products are a good start. They offer broadband service providers at least some improved network control and the ability to provide some level of differentiated services. We believe that the need for improved network intelligence and increased accuracy of network traffic identification is gaining broad acceptance. A December 2008 report by Light Reading Insider forecast that the DPI market will grow from less than $400million in 2007 to over $1billion in 2012. We believe the growth in the DPI market is primarily driven by increased use of IP video applications and the need for differentiated services. Accurate user and application-awareness allows for differentiated services. This enables differentiation in a highly competitive broadband market, which in turn can generate customer loyalty and added revenue opportunities. 6 Table of Contents Our Next-Generation DPI Solutions Our next-generation PacketLogic DPI solutions, which we call evolved DPI, bring deep packet inspection to a new level, offering network administrators with a number of key advancements including: ● High degree of accuracy in identifying users and applications; ● Awareness, management and control of an unprecedented number of users; ● Ability to visualize users and applications in real-time; ● Flexibility to deploy and manage anywhere in the network; and ● New levels of throughput and scalability. Evolved DPI is an innovative variation of DPI technology developed in Sweden by our core team of developers. We believe that our evolved DPI technology, which looks at bi-directional packet flows, provides significantly more accurate application identification than simpler DPI approaches used by our competitors. The accurate identification of applications and users, in turn, is critical to maintaining network efficiency. Additionally, our proprietary DRDL processing engine allows the use of off-the-shelf hardware rather than customized Application Specific Integrated Circuit, or ASIC, based solutions. We are thus able to quickly adopt new, standards-based hardware platforms, such as Advanced Telecom Computing Architecture, or ATCA, as they are introduced into the market. We believe the combination of our DRDL and evolved DPI technology enables us to provide our customers with solutions having the following valuable benefits: High Degree of Accuracy in Application and User Identification.PacketLogic, driven by our proprietary DRDL processing engine, provides network administrators with a high degree of accuracy in awareness, control and protection of their networks. By providing improved accuracy in network traffic identification, PacketLogic products give network managers access to relevant network traffic intelligence that enables network optimization and the creation of differentiated services.
